Title: From George Washington to Robert Morris, 1 February 1785
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon 1st Feby 1785.

I have been favored with your letter of the first of last month, by Doctr Gilpin & Mr Scott—Mr Colby, they informed me remained indisposed at Baltimore—It will always give me pleasure to see any Gentleman of your introduction—No apology therefore need ever accompany it.
Having begun a letter to you, I will take the liberty of suggesting a matter for your consideration; which, if it strikes you, in the important light it does me, & it is likely to be realized, you may profit by: if it does not, I hope at the same time that you may arraign my foresight, or charge me with being too sanguine, you will do justice to my motives; these, let me assure you, are friendly & pure.
No doubt, before this letter can have reached you, you will have heard, that the States of Virginia & Maryland have enacted laws for the purposes of opening & extending the navigations of the rivers Potomac & James, as far as is practicable; and communicating them by good roads with the nearest navigable waters (for inland craft) to the Westward: the first, to be undertaken by corporate companies with public aid: the other at public expence.
The tolls which are granted to encourage the first of these, are in my judgment, fully adequate to the purpose—as a candid man, I think them too high, considering the harvest which the public is preparing for the adventurers in that undertaking,

by opening a communication between the Atlantic & Western Territory: but the importance of the object, considered either in a commercial or political point of view is so great—the combination of favourable circumstances at this epocha so many—and the abilities of the two States under their present pressure of debts, so incompetent to a work of this sort (even if it had been judged the best mode)—that to commence it without delay it was thought best to offer a productive field to those who are disposed to labour therein. And if I live to see the issue, I will, if it does not prove so, acknowledge myself more mistaken than I ever was before, in any speculative point.
I do not advance this doctrine my good sir, with a view to stimulate you to become a subscriber. If I was disposed to do this at the hazard of deception, I see not the occasion for it in the case before us; for it is more the expectation at present, that a redundency than a deficiency, will take place upon the opening of subscriptions for this river: And because your own judgment & convenience can best determine to what amount, or whether to subscribe anything towards the execution of this plan. There are some things however, of which some men have better opportunities to form opinions than others; & of the intercourse which this work is likely to open between the tide water of this river & the greatest extent of back Country within the United States. I have as good means to judge from as most men, & every proof that nature, & reflection upon its bounteous gifts can adduce, to convince me that there is no field for commerce equal to it—if extent of Country, population, & produce with the conveniencies of transportation, are essential to the encouragment & support of it—But these want to be embraced. This however, will not much longer be the case, a Mercantile eye is penetrating, and the first capital House, that is established may form connexions, & lay a sure foundation of trade to the greatest possible extent from the upper sea ports of this river.
No man who has any knowledge of the river Potomac, harbours a doubt of the practicability of its navigation from the great Falls to Fort Cumberland, (about 200 miles) & for 40 miles higher; and it is but very few only who have any doubt of the practicability of opening it from the great Falls, (inclusive) to tide water, which is under 9 miles. The acts I have spoken of

are to encourage & authorise these; and, as I have observed before, sufficient priviledges & immunities are granted for the purpose.
From Fort Cumberland, a good road may be had to the Turkey foot, or three branches of the Yohoghaney, which will not I am told, exceed thirty miles—From thence the navigation to Fort Pitt, about 75 miles further, altho’ there is one fall in the way, can be made good at a very moderate expence. By going up the No. branch of the Potomac about 40 miles above Fort Cumberland, a portage may be had with the Cheat river, which will not exceed 20 miles of good road—from hence to the Monongahela by land or water may be about 25 miles more. We are then, as in the case of the Yoho[ghen]y communication, open to the diffusive navigation (more extensive perhaps than is to be met with in any Country upon Earth) in its natural state—of the whole western Territory. And if I am not misinformed with respect to the carrying places between Cayahoga (a water of Lake Erie) & big beaver, & Muskingum, which disembogue into the Ohio at different points; there is no rout so short, so easy & attended with so little expence, as those I have just mentioned, to bring all the Fur & Peltry of the Lakes—even from that of the Wood—to tide water. One of them (by the Yohoghaney) is shorter by more than 150 miles, than that to either Albany or Montreal: and the way open at seasons, when the others are block’d—& is besides more independent of the interference of foreign powers.
That the greatest part, if not all the produce of the Ohio & its waters as low as the Falls, if a better channel cannot be found for part of it by way of the Gt Kanhawa & James river to Richmond; or as low as the little Kanhawa, admitting this, I have very little doubt. It is true that there are some branches of the Alleghaney above Fort Pit, which communicate pretty nearly with the waters of the Susquehanna, which by great exertion & expence, may be made use of at certain seasons of the year, but droughts in Summer, & Ice in Winter will render them of little value.
But to place things in a less favourable point of view, I will grant that a communication between the Kiskeminetas Moghulbughkitum, or Toby’s Creek (waters most favourable for it) & the Susquehanna shall be opened, & that all the

produce convenient thereto, shall be transported that way to the Markets below: that the Gt Kanhawa shall be found free from obstructions, and easy both in its navigation, & communication with James river—& that all the produce below the mouth of the former, & as far up the ohio as the Little Kanhawa, shall be transported that way: there yet remains the thick settlement of the Ohio, between Fort Pit & Weeling—all the Settlement of the Monongahela, & all that of Yohioghany, which constitute a very large majority of the Inhabitants west of the Laurel hill, to bring their produce to the Markets of this river.
In admitting this, I admit, in my opinion a good deal; but if the plan for opening the navigation of Potomac should succeed, of which I have not the smallest doubt, I will go further and venture an assertion which I think is founded in fact; that without any support from the Western Territory, there is no place within my knowledge to which so much produce will, from the nature of things, be brought, as to the highest shipping port on this river. That this may not appear as mere assertion, I will give you my reasons.
At present, Baltimore not only receives the greatest part of the produce of Frederick County (Maryland) & the Counties above it on the No. side of Potomac, but a great deal also of that which is raised on the south side; & this thro’ a long land transportation: besides which, the produce of that rich & extensive Country, between the blue ridge & Alleghany mountains, for at least 200 miles So. West of the Potomac, is (or such part of it as will bear land transportation) carried partly to Alexandria, & the towns below it on this river—partly to Fredericksburgh & Falmouth on Rappahannock—partly to Richmond & Petersburgh—& some part also to Hanover town, the highest navigation upon York river. But let the benefits arising from water transportation, be once felt, & then see, if men possessed of the spirit of commerce & large capitals should settle at the shipping ports at the head of this river, whether an atom of it will cross the Potomack for Baltimore; whilst every thing within its vortex on the No. side will be sucked into, and be transported by water. In like manner the Shannondoah will intercept every article 200 miles from its mouth, & water bear it to the Markets at the head of this river.

In Septembr last I was on the Shannondoah, near or quite 150 miles from its mouth, and was told by well informed Gentlemen living thereon that the navigation of it might be improved, & rendered fit for inland craft at the smallest expence imaginable, the distance here mentioned. In a word, the Shannondoah which runs thro’ the richest tract of country in this State—the South branch of Potomac, which may, with great ease be made navigable 100 miles, & the intermediate streams of lesser note which pour into Potomac, will not only bring the land transportation of every farmer & Planter in that country, within the short distance of fifteen or twenty miles, but in the upper & more remote parts of it, induce hundreds & thousands of them to cultivate articles from the growth of which they have been entirely discouraged by the length & expence of land transportation—except in the article of live stock which will carry itself to market—attempting to raise no more than will supply their own necessities. On the other side of the river, the Conogoge and Monocasy, tho’ of less importance, will be improved to great advantage.
The mercantile interest of Baltimore affect to treat the extension of the navigation of Potomac as a chimerical plan; but you may be assured Sir, that from the Great Falls, which are within eight or nine miles of tide water, to Fort Cumberland, there is no more difficulty or uncertainty in the execution, comparatively speaking, than there is in bringing water to a Mill by a common race: if nothing more therefore is ever effected, the object notwithstanding is immense, when the field into which it leads is considered. But I have no doubt of the practicability of accomplishing the whole if properly undertaken.
In one or two places of this letter, I have observed that to make proper advantages of this navigation, and the extensive commerce it opens a door to; it requires a large capital as well as a Commercial spirit—I will explain myself.
Alexandria & Georgetown are the highest shipping Ports of this river (if the latter can be call’d one). the trade of Georgetown, I am but little acquainted with; but if I have formed a right idea of the former, it abounds in small dealers: Men who import, or purchase their goods in the country upon credit—consequently obtain them under very great disadvantages: the former class too for the most part, go to one Market—chiefly to

England, for every article they purchase; by which means, such manufactures as Holland, Germany, France &ca could supply upon much better terms, (being of their own production) come with accumulated charges. These added to House rent, which is high in Alexandria, & sinks deep into the profits of a small capital, occasion considerable advance of the price of Goods; the consequence of which is, that the retail dealers in the interior parts of the Country, are induced to go—indeed are in a manner driven, to Baltimore or Philadelphia for their goods. How otherwise is this fact, & the transportation of the staple & other produce of this country, to those markets, to be accounted for? The navigation of this river is equal, if not superior to any in the Union. Goods, I presume may be imported into it, & the produce of the Country exported from it, upon as advantageous terms, as they can from either Philadelphia, Baltimore or any other place, which evinces the truth of my observation—or that the traders of Alexandria are not content with the profits of their fellow labourers in the places I have named. But would either of these any longer exist if large whole-sale Stores, upon the most advantageous terms, were established in that place? And the produce of the back Country brought thither by water, for one fourth of what it is now by land—or a sixth, perhaps tenth, (according to the distance it is carried) of what it can be transported to Baltimore?
At present every farmer who lives on the West side of the blue ridge verging upon Shenandoah, gives I am told one third of his wheat for bringing the other two thirds to any shipping port. Tobacco costs at least 40/ a Hhd—& other things in proportion. A little higher up, & the expence of transportation to a prohibition of the culture of them; tho’ the land is better adapted, than any other in the State for the cultivation of them—But if water transportation is effected, that wheat which now costs a 1/3 , may be delivered for 6d. or less a bushel, and where the expence of carriage has hitherto discouraged the growth of it altogether, it will be raised in great quantities—& so with respect to Tobo & other articles.
Having given you this statement of the matter which has fallen under my observation, & which is not exagerated in any instance intentionally, I leave you to compare it with other information & your own observations, if you have opportunities

of making any & drawing your own conclusions. I have no other objects in view, but to promote a measure which I think is pregnant with great public utility, & which may at the same time, be made subservient to extensive private advantages. Were I disposed to encounter present inconvenience for a future income, I would hazard all the money I could raise upon the navigation of the river. Or had I inclination & talents to enter into the commercial line, I have no idea of a better opening than the one I have descanted upon to make a fortune. But the first has no charms for me, & the other I never shall engage in. My best respects & good wishes, with which Mrs Washingtons are united, are offered to Mrs Morris & the rest of your family; & I am, Dr Sir Yrs &c. &c.

G: Washington


P.S. I send you a copy of the Bill passed by the two States, for opening & extending the navigation of the river Potomac.

